Citation Nr: 0308289	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  95-42 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a fungal infection 
of the feet. 

2.  Entitlement to service connection for an orthopedic 
bilateral foot disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  

REMAND 

The veteran served on active duty from October 1971 to 
February 1973.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions in September 
1995 and May 1997 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta. 

In June 1998, a videoconference hearing was held before a 
member of the Board who is no longer with the Board.  The law 
requires that the member of the Board who conducts a hearing 
participate in making the final determination of the claim. 
When the veteran was informed by the Board of his right to 
another hearing, he requested a hearing before a member of 
the Board at the Atlanta RO.  To ensure due process, the case 
is REMANDED to the RO for the following development:

Schedule the veteran for a Travel Board 
hearing. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



